

	

		III

		109th CONGRESS

		2d Session

		S. RES. 389

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2006

			Mr. Isakson (for

			 himself, Mr. Baucus,

			 Mr. Pryor, Mr.

			 Sununu, Mr. Domenici, and

			 Mr. Frist) submitted the following

			 concurrent resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing and honoring the 150th

		  anniversary of the founding of the Sigma Alpha Epsilon

		  Fraternity.

	

	

		Whereas the Sigma Alpha Epsilon Fraternity was founded on

			 March 9, 1856, by 8 young men at the University of Alabama in Tuscaloosa,

			 Alabama, in order to establish a band of brothers;

		Whereas the founders of the fraternity believed in

			 promoting the intellectual, moral, and spiritual welfare of their

			 members;

		Whereas the mission of the Sigma Alpha Epsilon Fraternity

			 is to promote the highest standards of friendship, scholarship, and service for

			 its members;

		Whereas the Sigma Alpha Epsilon Fraternity adheres to its

			 creed known as The True Gentleman and lives up to its ideals and

			 aspirations for conduct with fellow man;

		Whereas, for 150 years, the Sigma Alpha Epsilon Fraternity

			 has played an integral role in the positive development of the character and

			 education of more than 280,000 men;

		Whereas the brothers of Sigma Alpha Epsilon, being from

			 different backgrounds, ethnic groups, and temperaments, have shared countless

			 friendships and a common belief in the founding ideals of the

			 fraternity;

		Whereas tens of thousands of Sigma Alpha Epsilon men have

			 served our nation’s military and hundreds have given the ultimate sacrifice for

			 our freedom;

		Whereas alumni from Sigma Alpha Epsilon serve as leaders

			 in their respective fields, including government, business, entertainment,

			 science, and higher education;

		Whereas the Sigma Alpha Epsilon Fraternity has 190,000

			 living alumni from as many as 290 chapters at colleges and universities in 49

			 states and Canada, making it the largest social fraternity in the world;

			 and

		Whereas Sigma Alpha Epsilon continues to enrich the lives

			 of its members who, in turn, give back to their families, communities, and

			 other service groups: Now, therefore, be it

		

	

		That the Senate—

			(1)recognizes and

			 honors the 150th anniversary of the founding of the Sigma Alpha Epsilon

			 Fraternity;

			(2)commends its

			 founding fathers and all Sigma Alpha Epsilon brothers, past and present, for

			 their bond of friendship, common ideals and beliefs, and service to community;

			 and

			(3)expresses its

			 best wishes to this most respected and cherished of national fraternities for

			 continued success and growth.

			

